Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 17-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (20150156595) in view of Israr et al (20160291694) .


As per claim 1, Zhong (20150156595) teaches a method for improving speech recognition comprising (Abstract - hearing assistive device is provided having a microphone, at 
sampling a speech signal (para [0013], [0026]- input audio signal from a microphone 156; speech processing. In one embodiment, the input signal from the microphones 106' and 106"); extracting a speech envelope from the speech signal (para [0015], [0028]- Multiple sound envelopes may be extracted; envelope extractor 316 extracts multiple envelopes from the received band-passed signal from the band-pass filter 314);
and generating a control signal configured to cause one or more vibrotactile transducer to vibrate against a person's body with an intensity that varies over time based on the speech envelope such that the vibration supplements aural or visual speech recognition by the person (para [0012], [0017], [0029], [0037] - vibration signal processing mechanism 104 that each receives an input audio signal from a microphone 106 to generate output signals for energizing a transducer 108 and a vibrator 110; the vibrator 110 is placed adjacent to the skin 116 of the user 112 for enhancing the hearing capability of a user; Conveying the band-passed signals and envelope signals to the vibrator 110; modulator 318 modulates the signals received from the envelope extractor 316 to generate pure tone signals suitable for reproduction by one or more vibrators 110' and 110"; perceived level rating scale of vibration on the skin is generally proportional to the amplitude of the vibration, with a dynamic range of 40.about.50 dB and a discriminable step of 2.about.3 dB, which suggests the possibility of using tactile ILD as the major spatial hearing cue through sensory substitution).
As per claim 1, Zhong (20150156595) does not explicitly teach the use of an array of vibrotactile transducers, however, Israr et al (20160291694) teaches the use of such arrays (abstract, para 0017).  Therefore, it would have been obvious to one of ordinary skill in the art of Israr et al (20160291694), para 0014).  

As per claim 2, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the method of claim 1, wherein the speech envelope is extracted using a Hilbert transform (para [0016], [0028]- Hilbert transformation).

As per claim 3, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the method of claim 1, speech envelope is extracted using a half-wave rectification and a low-pass filter (para [0016], [0028]- the separation may be provided by a combination of a rectifier and a low-pass filter).

As per claim 4, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the method of claim 1, wherein the speech envelope is extracted using a moving average filter (as, using well known types of filters – para 0027). 
As per claim 5, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the method of claim 1, wherein the control signal is configured to cause the transducer to vibrate at a constant frequency (as, in one embodiment, a fixed dimensional transducer is used and hence, the vibration frequency is constant – para 0047). 
As per claim 6, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the method of claim 1, wherein the control signal is a first control signal 

As per claim 17, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches an apparatus comprising (Abstract - hearing assistive device is provided having a microphone, at least one audio signal processing mechanism, a vibration signal processing mechanism, and a vibrator): a sampling device to sample a speech signal (para [0013], [0026]- input audio signal from a microphone 156; speech processing. In one embodiment, the input signal from the microphones 106' and 106"); a signal processing module to extract a speech envelope of the sampled speech signal (para [0015], [0028]- Multiple sound envelopes may be extracted; envelope extractor 316 extracts multiple envelopes from the received band-passed signal from the band-pass filter 314); and a conversion module to convert the sampled speech envelope into a vibration pattern and a vibrotactile transducer to vibrate against a person's body with the vibration pattern to supplement aural and/or visual speech recognition by the person (para [0012], [0017], [0029], [0037] - vibration signal processing mechanism 104 that each receives an input audio signal from a microphone 106 to generate output signals for energizing a transducer 108 and a vibrator 110; the vibrator 110 is placed adjacent to the skin 116 of the user 112 for enhancing the hearing capability of a user; Conveying the band-passed signals and envelope signals to the vibrator 110; modulator 318 

As per claim 18 the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the vibration pattern has a constant frequency and an intensity that varies over time based on the speech envelope (para [0020], [0036]-[0040]).

As per claim 19, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the signal processing module extracts the speech envelope using a Hilbert transform (para [0039]-[0045]).

As per claim 20, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the apparatus of claim 17, wherein the signal processing module extracts the speech envelope using half-wave rectification and a low-pass filter (para [0016], [0028]- the separation may be provided by a combination of a rectifier and a low-pass filter). 

As per claim 21, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches the apparatus of claim 17, wherein the signal processing module extracts the speech envelope using a moving average filter (as, using well known types of filters – para 0027).

As per claim 22, the combination of Zhong (20150156595) in view of Israr et al (20160291694) teaches an apparatus comprising (Zhong (20150156595), Abstract - hearing assistive device is provided having a microphone, at least one audio signal processing mechanism, a vibration signal processing mechanism, and a vibrator): a sampling device to sample a speech signal (Zhong (20150156595), para [0013], [0026]- input audio signal from a microphone 156; speech processing. In one embodiment, the input signal from the microphones 106' and 106"); a signal processing module to obtain a frequency decomposition of the sampled speech signal (Zhong (20150156595), para [0015], [0028]-[0029] - Multiple sound envelopes may be extracted; envelope extractor 316 extracts multiple envelopes from the received band-passed signal from the band-pass filter 314; envelope extractor 316 may provide frequencies that, in some cases, are not easily reproduced by the audio signal processing mechanism 102 (i.e., low frequencies). That is, the envelope extractor 316 may provide envelopes of frequencies that interlay with the audio signal processing mechanism); and a conversion module to convert the frequency decomposition into a first vibration pattern and an array of vibrotactile transducers to vibrate against a person's body with the first vibration pattern to supplement aural and/or visual speech recognition by the person (para [0012], [0017], [0029], [0037] - vibration signal processing mechanism 104 that each receives an input audio signal from a microphone 106 to generate output signals for energizing a transducer 108 and a vibrator 110; the vibrator 110 is placed adjacent to the skin 116 of the user 112 for enhancing the hearing capability of a user; Conveying the band-passed signals and envelope signals to the vibrator 110; modulator 318 modulates the signals received from the envelope extractor 316 to generate pure tone signals suitable for reproduction by one or more vibrators 110' and 110"; perceived level rating scale of .


Claims 7-9,23 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (20150156595) in view of Israr et al (20160291694) in further view of Ebeling(20150332659).

As per claim 7, Zhong teaches a method for improving speech recognition comprising (Abstract - hearing assistive device is provided having a microphone, at least one audio signal processing mechanism, a vibration signal processing mechanism, and a vibrator): sampling a speech signal (para [0013], [0026]- input audio signal from a microphone 156; speech processing. In one embodiment, the input signal from the microphones 106' and 106"); extracting a speech envelope from the speech signal (para [0015], [0028]- Multiple sound envelopes may be extracted; envelope extractor 316 extracts multiple envelopes from the received band-passed signal from the band-pass filter 314); and generating a control signal configured to cause at least one of an array of vibrotactile transducers to vibrate against a person's body, and wherein the vibration supplements aural and/or visual speech recognition by the person (para [0012], [0017], [0029], [0037] - vibration signal processing mechanism 104 that each receives an input audio signal from a microphone 106 to generate output signals for energizing a transducer 108 and a vibrator 110; the vibrator 110 is placed adjacent to the skin 116 of the user 112 for enhancing the hearing capability of a user; Conveying the band-passed signals and envelope signals to the vibrator 110; modulator 318 modulates the signals received from the envelope extractor 316 to Zhong (20150156595) does not explicitly teach the use of an array of vibrotactile transducers, however, Israr et al (20160291694) teaches the use of such arrays (abstract, para 0017).  Therefore, it would have been obvious to one of ordinary skill in the art of vibrotactile transducers to expand upon the usage in Zhong (20150156595) with an array of vibrotactile transducers as taught by Israr et al (20160291694) because it would advantageously create a more continuous spatial sensation ( Israr et al (20160291694), para 0014).  Zhong (20150156595) in view of Israr et al (20160291694) does not teach the number of vibrotactile transducers that the control signal causes to vibrate is based on the speech envelope. However, Ebeling(20150332659) teaches to vibrate a number of vibrotactile transducers, wherein the number of vibrotactile transducers that the control signal causes to vibrate is based on a speech envelope (para [0009]-[0012]- (A revised design utilizes 64 motors on each of the front and back sides of the vest, for a total of 128 motors. For example, each of Ml, M2, M3, and M4 in FIG. 2 could represent up to 16 separate motors, for a total of 64 motors on the front side of the vest 40; vibratory motors on the bottom of the vest are mapped to low frequencies, and vibratory motors on the top of the vest are mapped to high frequencies; motors Ml and M3 vibrate to represent the higher frequency components of the audio input, whereas motors M2 and M4 vibrate to represent the lower frequency components).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the speech recognition device taught by Zhong (20150156595) in view of Israr et al (20160291694) with the multi-signal transducer Ebeling(20150332659) , para 0010, 0011, 0027).

As per claim 8, the combination of Zhong (20150156595) in view of Israr et al (20160291694) in further view of Ebeling(20150332659) teaches each vibrotactile transducer that the control signal causes to vibrate is caused to vibrate at a constant frequency (Zhong (20150156595), para [0020], [0036]-[0040]).

As per claim 9, the combination of Zhong (20150156595) in view of Israr et al (20160291694) in further view of Ebeling(20150332659) teaches each vibrotactile transducer that the control signal causes to vibrate is caused to vibrate at a constant intensity (Zhong (20150156595), para [0039]-[0045]).

As per claim 23, Zhong (20150156595) teaches the limitations of the independent claim 22, as mapped above; the combination of Zhong (20150156595) in view of Israr et al (20160291694) does not teach the conversion module converts a first frequency range of the frequency decomposition into a second vibration pattern and converts a second frequency range of the frequency decomposition into a third vibration pattern and wherein a first one of the vibrotactile transducers vibrates with the second vibration pattern and a second one of the vibrotactile transducers vibrates with the third vibration pattern. However, Ebeling(20150332659) teaches the conversion module converts a first frequency range of the frequency decomposition into a second vibration pattern and converts a second frequency range Israr et al (20160291694) with the transducer control taught by Ebeling(20150332659) since doing so would enhance since doing so would enhance the quality of the representation of control signals and thereby enable the user to easily differentiate between different sound signals ( Ebeling(20150332659) , para 0010, 0011, 0027)

Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zhong (20150156595) in view of Ebeling(20150332659), in further view of Yang (20100105364) 

As per claim 10, Zhong (20150156595) teaches a method comprising:
 
 generating a first control signal configured to cause at least one vibrotactile transducer to vibrate against a person's body with a first vibration pattern (Abstract - hearing assistive device is provided having a microphone, at least one audio signal processing mechanism, a vibration signal processing mechanism, and a vibrator): sampling a speech signal (para [0013], [0026]- input audio signal from a microphone 156; speech processing. In one embodiment, the input signal from the microphones 106' and 106"); extracting a speech envelope from the speech signal (para [0015], [0028]- Multiple sound envelopes may be extracted; envelope extractor 316 Zhong (20150156595) does not teach the number of vibrotactile transducers that the control signal causes to vibrate is based on the speech envelope, nor does Zhong (20150156595) tie a control signal to a particular word(s), a multitude of matches (ie, a first, second word, etc., as claimed).   However, Ebeling (20150332659) teaches to vibrate a number of vibrotactile transducers, wherein the number of vibrotactile transducers that the control signal causes to vibrate is based on a speech envelope (para [0009]-[0012]- (A revised design utilizes 64 motors on each of the front and back sides of the vest, for a total of 128 motors. For example, each of Ml, M2, M3, and M4 in FIG. 2 could represent up to 16 separate motors, for a total of 64 Ebeling (20150332659) teaches the concept of tying the vibratory control signal to a specific spoken word, such as the users name, or, other spoken words as well (para 0033).  Therefore, it would have been obvious to one of ordinary skill in the art to combine the speech recognition device taught by Zhong (20150156595) with the multi-signal transducer control with word association, as taught by Ebeling(20150332659) since doing so would enhance the quality of the representation of control signals and thereby enable the user to easily differentiate between different sound signals ( Ebeling(20150332659) , para 0003, 0010).  
	The combination of Zhong (20150156595) in view of Ebeling(20150332659) teaches the concepts shown above, that is, the separate vibratory control signals with a unique signature, tied to certain words; however, Yang (20100105364) teaches a voice/audible interface with haptic capability/gui, and display – para 0055, wherein the top candidate words are presented to the user, according to the percentage/probability of matching, by comparing the first and second words from audio – para 0141).  Therefore, it would have been obvious to one of ordinary skill in the art of haptic/vibrational feedback technologies to further modify the combination of Zhong (20150156595) in view of Ebeling(20150332659) tying words with certain vibration notifications to include presenting to the user, the comparison of the words in terms of probability/percentage matching, as taught by Yang (20100105364) because it would advantageously allow the user to verify that the word is correct/desired – para 0139. 
Zhong (20150156595) in view of Ebeling(20150332659) in further view of Yang (20100105364) teaches the method of claim 10, wherein the comparison is presented to the person in the form of auditory feedback (as audible to the user – Ebeling (20150332659) para 0033). 
As per claim 12, the combination of Zhong (20150156595) in view of Ebeling(20150332659) in further view of Yang (20100105364) teaches the method of claim 10, wherein the comparison is presented to the person in the form of visual feedback Yang (20100105364) – para 0141). 
As per claim 13, the combination of Zhong (20150156595) in view of Ebeling(20150332659) in further view of Yang (20100105364) teaches the method of claim 10, wherein the comparison is presented as a percentage ( Yang (20100105364), as calculating the percentage/probability of a match, and then displaying – para 0141). 
As per claim 14, the combination of Zhong (20150156595) in view of Ebeling(20150332659) in further view of Yang (20100105364) teaches the method of claim 10, wherein the comparison is a similarity metric between the first word and the second word (Yang (20100105364), as the similarity between successive matches – para 0141). 
As per claim 15, the combination of Zhong (20150156595) in view of Ebeling(20150332659) in further view of Yang (20100105364) teaches the method of claim 10, further comprising: causing at least one of the vibrotactile transducers to vibrate with the first vibration pattern after presenting the comparison to the person(Zhong (20150156595)para [0012], [0017], [0029], [0037] - vibration signal processing mechanism 104 that each receives an 
sampling a third word spoken by the person; generating a third control signal to cause at least one of the vibrotactile transducers to vibrate against the person's body with a third vibration pattern based on the sampled third word (Yang (20100105364) teaches a voice/audible interface with haptic capability/gui, and display – para 0055, wherein the top candidate words are presented to the user, according to the percentage/probability of matching – para 0141 – examiner notes that Yang shows the first and second candidate, but also does not leave the list closed-ended at 2 words; therefore, Yang meets the claim scope of comparing a first word to a third word – the list generated by Yang has probability comparison between all the words in the list); presenting a comparison between the first word and the third word to the person; and repeating the previous steps of this claim if the first word does not match the third word (Yang (20100105364) teaches wherein the top candidate words are presented to the user, according to the percentage/probability of matching – para 0141). 
Zhong (20150156595) in view of Ebeling(20150332659) in further view of Yang (20100105364) teaches the method of claim 10, further comprising: generating a first frequency decomposition of the first word and a second frequency decomposition of the second word (see above, the mapping of the words, as taught by Yang, in a haptic/vibrationary environment, to signals); wherein the first control signal causes a first vibrotactile transducer to vibrate against the person's body with a vibration pattern based on a first frequency range of the first frequency decomposition and causes a second vibrotactile transducer to vibrate against the person's body with a vibration pattern based on a second frequency range of the first frequency decomposition (Ebeling(20150332659)as vibrating at different frequency and different motors based on the input – para 0009);
 and wherein the second control signal causes the first vibrotactile transducer to vibrate against the person's body with a vibration pattern based on the first frequency range of the second frequency decomposition and causes the second vibrotactile transducer to vibrate against the person's body with a vibration pattern based on the second frequency range of the second frequency decomposition (Ebeling(20150332659)as a secondary section is for higher frequencies of the input, and another section for the lower frequencies of the input – para 0011).
Response to Arguments

Applicant's arguments filed 12/21/2021 have been fully considered but they are not persuasive.  As per applicants arguments on pp 8-9 of the response towards an array of transducers, examiner notes the further application of the Israr reference to further reinforce the prior art teaching an array of vibrotactile transducers.  On page 10 of the response, regarding the .

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see related art listed on the PTO-892 form.  See further detail comments below:
Gillespie (20190206405) teaches using haptic type communication to convey audio information (para 0075) including likelihoods of word matches (para 0082)
Aoyama (20180114566) teaches vibrational communication (para 2072) for the exchange of information, as well as displaying accuracy information – para 1341,1931

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Opsasnick, telephone number (571)272-7623, who is available Monday-Friday, 9am-5pm. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Mr. Richemond Dorvil, can be reached at (571)272-7602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Michael N Opsasnick/Primary Examiner, Art Unit 2658                                                                                                                                                                                                        03/28/2022